BOLIN, Judge.
Plaintiff had a one-year, verbal farm lease on land which was purchased by defendant in September, before the lease was to expire in January. Shortly after the purchase defendant removed some of the fences. Plaintiff, alleging that defendant bought the property subject to the lease and had agreed verbally and in writing to abide by the lease, sued defendant for damages for removing the fences, which plaintiff claims interfered with the pasturing of his cows on the property. For reasons made a part of the record the trial judge found defendant had agreed to honor the terms of the lease; that the conditions of the lease were uncertain; and that plaintiff and defendant had damaged each other about equally. Plaintiff’s demands were rejected and he appeals. We affirm.
The questions are: (1) Was defendant bound by the verbal lease? (2) Assuming the first question is answered in the affirmative, did plaintiff prove defendant breached the lease and damaged plaintiff?
Assuming for the purpose of this decision that defendant was bound by the verbal lease, we need consider only the second question.
In a written contract to sell, entered into between defendant and his vendor, it was stated that the property described, with the exception of the house and barn, “is presently leased for agricultural purposes for the calendar year 1975, and the proposed deed and sale shall be executed subject to said verbal lease.” Other evidence as to the terms of the lease was contained in a letter which the previous owners wrote to plaintiff advising him that defendant could have access to the house and barn and could make needed fence repairs, which should not interfere with plaintiff’s crop.
We conclude the trial judge correctly held there was insufficient proof of the conditions of the lease, and that agricultural does not necessarily mean cattle grazing. The letter indicates defendant could use the house and barn and could repair fences; that plaintiff had the use of the farm for growing and harvesting crops.
Plaintiff having failed to establish that defendant violated the conditions of the verbal lease, the judgment is affirmed at plaintiff’s cost.